Title: From George Washington to Tobias Lear, 4 June 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 4th June 1795.
          
          Your letters of the 26th & 29th Ulto have been duly received, but not adverting in time, that the Post returned on Wednesday I could not answer the latter, until this day.
          I pray you to continue your purchases in either of the Banks of Alexandria, or Columbia, or both; as you shall deem best; so far as the appropriated sums in your hands, belonging to me (to which add the three thousand dollars received from Doctr Stuart) will go. In doing this, let the call for ten dollars on each share purchased in the Bank of Columbia, be included; because, until I receive payment for some land which I have sold, or the cash for my flour &ca which is not yet due, I shall not have it in my power to apply a further sum to this use.
          It gives me great pleasure to hear that the public buildings are going on briskly—and that persons from the Southward (for I believe it is the first instance beyond a single lot or so) are becoming adventurers in the federal city—with a view to improvement.
          I am clearly in sentiment with you (and the Commissioners know it) that if the business can proceed without limping, that the lots which belong to the public ought to be held up, except

single ones, or a square at most; and those only to be disposed of on the express condition of improvement.
          The Senators are beginning to assemble—By monday (the day appointed for their meeting) it is presumed they will all be here—as some of the most distant are already on the ground. The members of this family are all well, and join in best wishes for you, with Dear Sir Your affectionate
          
            Go: Washington
          
        